    Case 18-33678-sgj11 Doc 387 Filed 08/23/19                        Entered 08/23/19 17:15:59                Page 1 of 25




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed August 23, 2019
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

     In re:                                                            §        CHAPTER 11
                                                                       §
     TACO BUENO RESTAURANTS, INC., et al., †                           §        CASE NO. 18-33678-sgj
                                                                       §
                        Reorganized Debtors. ∗                         §        (Jointly Administered)


                   MEMORANDUM OPINION AND ORDER REGARDING
         REQUEST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE
              CLAIM OF THOMAS GOODNER ESTATE AND FALLIS A. BEALL,
                   DBA ELK PLAZA SHOPPING CENTER [ECF NO. 361]


     †
          The “Reorganized Debtors” are the debtor entities that emerged from the above-styled Chapter 11 cases upon
          confirmation of the Plan (as defined herein), which entities, along with the last four digits of each entity’s federal
          tax identification number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company
          (0677); Taco Bueno Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno
          Restaurants L.P. (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB
          Holdings II Parent, Inc. (3347); and TB Kansas LLC (6158).
     ∗
          Capitalized terms used in this Order but not defined herein shall have the meanings ascribed to such terms in the
          Objection or, where applicable, the meaning as set forth in the Plan. The rules of interpretation set forth in
          Article I.B of the Plan apply unless otherwise indicated.




     MEMORANDUM OPINION AND ORDER                                                                                       Page 1
Case 18-33678-sgj11 Doc 387 Filed 08/23/19           Entered 08/23/19 17:15:59       Page 2 of 25



       Before the Court is a contested matter regarding a request for payment of an administrative-

expense claim filed by Thomas Goodner Estate and Fallis A. Beall, dba Elk Plaza Shopping Center

[ECF No. 361] (“Elk Plaza”) that the Reorganized Debtors objected to [ECF No. 363] as

untimely under the Chapter 11 plan, which the Court confirmed on December 20, 2019.        For the

reasons set forth below, the Court denies Elk Plaza’s request entirely and sustains the Reorganized

Debtors’ objection. This memorandum opinion encompasses the Court’s findings of fact and

conclusions of law pursuant to Federal Rules of Bankruptcy Procedure 7052 and 9013.

                                              I.
                                        JURISDICTION

       Bankruptcy subject matter jurisdiction exists in this matter pursuant to 28 U.S.C.

§ 1334(b). This bankruptcy Court has authority to exercise bankruptcy subject-matter

jurisdiction pursuant to 28 U.S.C. § 157(a), (b), and (c) and the Standing Order of Reference of

Bankruptcy Cases and Proceedings (Misc. Rule No. 33) for the Northern District of Texas dated

August 3, 1984. This is a core proceeding in which this Court has statutory authority to issue

final orders pursuant to, inter alia, 28 U.S.C. § 157(b)(2)(A), (B), and (O).

                                             II.
                                      FINDINGS OF FACT

A.     BACKGROUND

       By way of background, each of the above-referenced debtors (“Debtors”), Taco Bueno

Restaurants, Inc., et al. (“Taco Bueno”), filed voluntary petitions commencing these cases for

relief under Chapter 11 of the Bankruptcy Code on November 6, 2018 (the “Chapter 11 Cases”).

Taco Bueno sought “to preserve the legacy of its brand and regional tradition, to protect thousands

of jobs for its local and loyal employees, and to transition ownership as part of a comprehensive




MEMORANDUM OPINION AND ORDER                                                                 Page 2
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                       Entered 08/23/19 17:15:59             Page 3 of 25



deleveraging transaction” 1 by restructuring its lease footprint and renegotiating existing leases to

optimize profitability. 2       Prior to commencing these Chapter 11 Cases, Taco Bueno faced pressure

from the prospect of approximately 140 landlords exercising remedies against the Debtors by

threatening to evict Taco Bueno from profitable stores 3                  In addition to these landlords, Taco

Bueno relies on various vendors to provide them with the perishable goods necessary to operate

their business and serve their customers. 4              For these reasons and others, time was of the essence

to ensure that Taco Bueno could quickly emerge from this bankruptcy to reduce administrative

costs, enable the Reorganized Debtors and Taco Supremo, LLC to implement their business

strategy going forward, and reduce the uncertainty for Taco Bueno’s stakeholders. 5                        Time was

also of the essence for these vendors and landlords to request payment to maximize the recoveries

of all administrative and priority creditors. 6

B.        TACO BUENO REJECTS ITS LEASE WITH ELK PLAZA.

          As part of Taco Bueno’s need to close underperforming stores not providing any benefit to

the estates, the Court entered the Order Authorizing and Approving Expedited Procedures for the

Debtors to Reject Unexpired Lease [ECF No. 154] (the “Lease-Rejection Order”) on November

30, 2018. 7      Then, Taco Bueno filed and served on December 3, 2018 the Debtors’ First Notice


1
     Decl. Haywood Miller in Support of Ch. 11 Pets. & First Day Pleadings ¶ 7, at 3 (Nov. 6, 2018), ECF No. 5.
2
     Id. ¶ 9, at 4.
3
     Id. ¶¶ 14, 31, 42, at 6, 15, 19; Disclosure Statement art. I, pt. A, ¶ 2, at 8 (Nov. 7, 2018), ECF No. 22; id. art.
     II, pt. C, ¶ 2, at 23.
4
     Decl. Miller First Day Pleadings ¶¶ 41, 77, at 18–19, 58.
5
     Id. ¶ 57, at 26–27; see Decl. Haywood Miller in Support of Confirmation Debtors’ Joint Prepack. Ch. 11 Plan
     Reorg.¶ 57, at 23 (Dec. 17, 2018), ECF No. 213.
6
     Disclosure Statement art. II, pt. D, ¶ 10, at 27.
7
     Debtors’ Mot. Entry Order Authorizing & Approving Expedited Procedures Reject Unexpired Leases ¶ 6, at 2–3
     (Nov. 7, 2018), ECF No. 23.




MEMORANDUM OPINION AND ORDER                                                                                    Page 3
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                     Entered 08/23/19 17:15:59          Page 4 of 25



of Rejection of Certain Unexpired Leases of Nonresidential Real Property [ECF No. 171] (“Lease-

Rejection Notice”) wherein Taco Bueno provided notice of their intent to reject a lease with Elk

Plaza according to the Court’s Lease-Rejection Order.                 Elk Plaza’s lease with Taco Bueno was

deemed rejected as of December 3, 2018.

         Thereafter, the noticing agent for Taco Bueno, Prime Clerk LLC (“Prime Clerk”), served

Elk Plaza with a copy of this Lease-Rejection Notice by first-class mail and email on December

3rd. 8   Elk Plaza, through its attorney Michael A. Bickford at Fuller Tubb & Bickford, PLLC, then

filed a Notice of Appearance and Request for Service of Papers [ECF No. 176] (“Notice of

Appearance”) on December 5, 2018. 9               As a registered CM/ECF user, Elk Plaza consented, by

and through Bickford as its counsel, to electronic service for all documents electronically filed by

the notice of electronic filing generated by CM/ECF. 10

C.       ELK PLAZA RECEIVED NOTICE OF THE ADMINISTRATIVE CLAIMS BAR DATE.

         On December 18, 2018, Taco Bueno filed their Debtors’ Amended Joint Prepackaged

Chapter 11 Plan of Reorganization [ECF No. 219] (“Plan”).                               Pursuant to the Plan,




8
     Aff. Service at 1, 10, (Dec. 6, 2018), ECF No. 179.
9
     Subsequently, Applicant, by and through its counsel James N. Richard at Ferguson & Associates, LLC, filed a
     second Notice of Appearance and Request for Service of Papers [ECF No. 360] on May 1, 2019.
10
     See ECF Administrative Procedures Manual art. III, pt. E, ¶ 2 (last revised Dec. 1, 2016).




MEMORANDUM OPINION AND ORDER                                                                             Page 4
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                         Entered 08/23/19 17:15:59                Page 5 of 25



Administrative Claims 11 were required to be filed by the Administrative Claims Bar Date. 12                             The

Administrative Claims Bar Date, in turn, was set as “(a) with respect to Administrative Claims

other than Professional Fee Claims,. . . 30 days after the Effective Date; and (b) with respect to

Professional Fee Claims . . . 45 days after the Effective Date.” 13

          Article II.A. of the Plan provides, in pertinent part, as follows regarding the timing of

Administrative Claims:

          Except with respect to Administrative Claims that are Professional Fee Claims, and
          except to the extent that an Administrative Claim has already been paid during the
          Chapter 11 Cases or a holder of an Allowed Administrative Claim and the
          applicable Debtor(s) agree to less favorable treatment, each holder of an Allowed
          Administrative Claim shall be paid in full in Cash . . . as soon as reasonably
          practicable after the date such Administrative Claim is Allowed . . . ; provided
          that Allowed Administrative Claims that arise in the ordinary course of the Debtors’
          businesses shall be paid in the ordinary course of business in accordance with the
          terms and subject to the conditions of any agreements governing, instruments
          evidencing, or other documents relating to such transactions.

          Except as otherwise provided in this Article II.A., requests for payment of
          Administrative Claims must be Filed and served on the Reorganized Debtors
          pursuant to the procedures specified in the Confirmation Order and the notice of
          entry of the Confirmation Order no later than the Administrative Claims Bar Date.
          Holders of Administrative Claims that are required to, but do not, File and serve a
          request for payment of such Administrative Claims by such dates shall be forever
          barred, estopped, and enjoined from asserting such Administrative Claims against




11
     Article I of the Plan defines the term “Administrative Claim” in pertinent part as follows:

          [A] Claim (other than Secured Lender Adequate Protection Claims and DIP Facility Claims) for costs and
              expenses of administration of the Debtors’ Estates pursuant to sections 503(b), 507(a)(2), 507(b), or
              1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs and expenses incurred
              after the Petition Date and through the Effective Date of preserving the Estates and operating the
              businesses of the Debtors; (b) Professional Fee Claims; and (c) all Allowed requests for compensation
              or expense reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to
              sections 503(b)(3), (4), and (5) of the Bankruptcy Code.

(“Administrative Claims”). Ex. A to Confirmation Order art. I, pt. A, no. 1, at 72, ECF No. 242.
12
     See id. art. II, pt. A, at 85.
13
     Id. art. I, pt. A, no. 2, at 72.




MEMORANDUM OPINION AND ORDER                                                                                           Page 5
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                           Entered 08/23/19 17:15:59                   Page 6 of 25



          the Debtors or their property and such Administrative Claims shall be deemed
          discharged as of the Effective Date. 14 & 15

In addition to service by the Court’s automatic CM/ECF notice, Prime Clerk served Elk Plaza with

the Plan on December 18th by first-class mail and e-mail. 16

          On December 19, 2018, the Court entered the Findings of Fact, Conclusions of Law, and

Order (I) Approving Debtors’ Disclosure Statement and (II) Confirming the Debtors’ Joint

Prepackaged Chapter 11 Plan of Reorganization [ECF No. 242] (“Confirmation Order”) 17

approving the Disclosure Statement and confirming the Plan. The Confirmation Order attached

the Plan as Exhibit A, which contained the same Article II.A. of the Plan that ordered that “requests

for payment of Administrative Claims must be Filed and served on the Reorganized Debtors

pursuant to the procedures specified in the Confirmation Order and the notice of entry of the




14
     Id. art. II, pt. A, at 85 (second emphasis added).
15
     Article I of the Plan defines the term “Allowed” in pertinent part as follows:

          [W]ith respect to any Claim: (a) any Claim, proof of which is timely Filed on or before the applicable Bar
              Date (or that by the Bankruptcy Code or Final Order is not or shall not be required to be Filed); (b) any
              Claim that is listed in the Schedules as of the Effective Date as not disputed, not contingent, and not
              unliquidated, and for which no Proof of Claim has been timely Filed; or (c) any Claim allowed pursuant
              to the Plan or a Final Order of the Court (including pursuant to any stipulation approved by the Court);
              provided that with respect to any Claim described in clauses (a) or (b) above, such Claim shall be
              considered Allowed only if and to the extent that no objection to the allowance thereof has been interposed
              within the applicable period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the
              Court or such an objection is so interposed and the Claim has been Allowed by a Final Order; . . . .

     Id. art. I, pt. A, no. 4, at 72–73.
16
     Ex. A to Aff. Serv. at 5 (Dec. 21, 2018), ECF No. 249.
17
     Earlier versions of the Confirmation Order were entered on December 19 and 20, 2018. Compare Findings Fact,
     Conclusions Law, & Order (I) Approving Debtors’ Disclosure Statement & (II) Confirming the Debtors’ Joint
     Prepackaged Chapter 11 Plan Reorganization (entered Dec. 19, 2018), ECF No. 235, with Findings Fact,
     Conclusions Law, & Order (I) Approving Debtors’ Disclosure Statement & (II) Confirming the Debtors’ Joint
     Prepackaged Chapter 11 Plan Reorganization (entered Dec. 20, 2018 at 13:06:37), ECF No. 241, and Findings
     Fact, Conclusions Law, & Order (I) Approving Debtors’ Disclosure Statement & (II) Confirming the Debtors’
     Joint Prepackaged Chapter 11 Plan Reorganization (entered Dec. 20, 2018 at 13:13:03), ECF No. 242. For
     purposes of this Objection, the Reorganized Debtors will refer to the Confirmation Order with the CM/ECF
     number 242.




MEMORANDUM OPINION AND ORDER                                                                                                Page 6
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                     Entered 08/23/19 17:15:59   Page 7 of 25



Confirmation Order no later than the Administrative Claims Bar Date.” 18           Again, in addition to

service by the Court’s automatic CM/ECF notice, 19 Prime Clerk served Elk Plaza on December

20th by first-class mail and e-mail. 20

         On January 2, 2019, the Debtors filed the Notice of (I) Entry of Order Confirming the

Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization and (II) Occurrence of the

Effective Date [ECF No. 264] (“Notice of Plan Confirmation and Effective Date”). The Notice

of Effective Date notified creditors and parties in interest that (a) the Effective Date of the Plan

“occurred on December 31, 2018” (“Effective Date”), (b) “the deadline for filing requests for

payment of Administrative Claims shall be Monday, January 31, 2019,” (“Administrative

Claims Bar Date”) and (c) “the deadline for filing requests for payment of Professional Fee

Claims shall be Thursday, February 14, 2019.” 21

         Elk Plaza was served with the Notice of Plan Confirmation and Effective Date four times:

(i) to Elk Plaza’s counsel on January 2nd by the Court’s automatic CM/ECF notice, 22 (ii) to Elk

Plaza’s counsel on January 3rd by first-class mail from Prime Clerk, (iii) to Elk Plaza’s counsel

on January 3rd by e-mail from Prime Clerk, 23 and (iv) to Elk Plaza directly on January 3rd by first-

class mail from Prime Clerk. 24          Accordingly, under the Plan, the Confirmation Order, and the

Notice of Plan Confirmation and Effective Date, Elk Plaza received notice that requests for



18
     Ex. A to Confirmation Order art. II, pt. A, at 85, ECF No. 242.
19
     Cert. Not. at 131, 303 (Dec. 22, 2018), ECF No. 253.
20
     Ex. A to Aff. Serv. at 4 (Dec. 26, 2018), ECF No. 257.
21
     Notice of Effective Date at 1–2, ECF. No. 264.
22
     BNC at 131 (Dec. 22, 2018), ECF No. 253.
23
     Ex. A to Aff. Serv. at 4 (Jan. 8, 2019), ECF No. 270.
24
     Ex. B to Aff. Serv. at 101.




MEMORANDUM OPINION AND ORDER                                                                      Page 7
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                       Entered 08/23/19 17:15:59                Page 8 of 25



payment of an Administrative Claim were due on or before January 31, 2019—the Administrative

Claims Bar Date. 25

D.         ELK PLAZA FILED A PROOF OF CLAIM BEFORE JANUARY 31ST.

           As of the Administrative Claims Bar Date, several creditors filed request for payment of

Administrative Claims. 26          Specifically, two other landlords—Vera Cruz Properties, LLC and

Leaf Capital Funding, LLC—filed requests for payment of Administrative Claims on January 30,

2019. 27     The creditors and the Reorganized Debtors resolved these Administrative Claims. 28

However, before the Administrative Claims Bar Date, Elk Plaza filed an entirely different claim

than these other creditors.

           Elk Plaza filed a Proof of Claim [Claim No. 36-1] on the Official Form 410 on January 18,

2019 (the “Proof of Claim”).            The preface in the first paragraph of the Proof of Claim explicitly

informed counsel for Elk Plaza as follows:

           Read the instructions before filling out this form. This form is for making a
           claim for payment in a bankruptcy case. Do not use this form to make a
           request for payment of an administrative expense. Make such a request
           according to 11 U.S.C. § 503. 29




25
     See Ex. A to Confirmation Order art. II, pt. A, at 85; id. art. I, pt. A, no. 2, at 72; Notice of Effective Date at 2.
     Note that the Chapter 11 Post–Confirmation Order [ECF No. 247] designated the deadline for filing
     Administrative Claims and as February 19, 2019 “unless the confirmation order or plan provides otherwise.” As
     the Confirmation Order and Plan provide otherwise, those deadlines govern.
26
     E.g., Fireeye, Inc.’s Req. Allow. & Pay. Admin. Expense Claim at 1 (Jan. 30, 2019), ECF No. 282.
27
     See, e.g., Vera Cruz Properties, LLC’s Appl. Admin. Expense Claim at 1 (Jan. 30, 2019), ECF No. 283; Leaf
     Capital Funding, LLC’s Appl. Admin. Expense Claim at 1 (Jan. 30, 2019, ECF No. 284.
28
     See, e.g., Order Granting Appl. Admin. Expense Claim of Vera Cruz Properties LP at 1–2 (Apr. 12, 2019), ECF
     No. 355; Leaf Capital Funding, LLC’s Withdr. Appl. Admin. Expense Claim at 1 (Apr. 18, 2019, ECF No. 356;
     Fireeye, Inc.’s Not. Withdr. Doc. at 1–2 (June 17, 2019), ECF No. 366.
29
     Proof of Claim at 1 (Jan. 18, 2019), Claim No. 36-1.




MEMORANDUM OPINION AND ORDER                                                                                       Page 8
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                Entered 08/23/19 17:15:59           Page 9 of 25



In one section, counsel for Elk Plaza checked that part of this claim was entitled to a priority under

subsection 507(a)(2). 30        In Exhibit A to the Proof of Claim, counsel for Elk Plaza indicated that

$10,600.00 was entitled to § 507(a)(2) priority for “rent due while Taco Bueno was operating at

the premises post-petition under Chapter 11.” 31        It is this Proof of Claim that is at the heart of the

current contested matter.

E.        ELK PLAZA FILED AN APPLICATION                    FOR    ALLOWANCE        AND     PAYMENT      OF
          ADMINISTRATIVE EXPENSES ON MAY 1ST.

          While already represented by counsel, Elk Plaza filed a second Notice of Appearance and

Request for Service of Papers [ECF No. 360] on May 1, 2019, by and through different counsel

James N. Richard at Ferguson & Associates, LLC.            That same day, Elk Plaza filed its Request for

Allowance and Payment of Administrative Expense Claim of Thomas Goodner Estate and Fallis

A. Beall, dba Elk Plaza Shopping Center [ECF No. 361] (“Application”).                 In the Application,

Elk Plaza sought payment pursuant to a certain lease agreement with Taco Bueno Restaurants,

L.P. in total amount either of $8,600.00 or $10,600, depending on the rejection date (the

“Administrative Claim”). 32          Elk Plaza alleged that the Taco Bueno debtor did not pay rent whole

operating at the premises after the commencement of the Chapter 11 Cases from November 7,

2018 to either December 19th or 31st. 33         Elk Plaza did not reference the Proof of Claim in the

Application. 34




30
     Id. at 3.
31
     Ex. A to id. at 4.
32
     Application ¶¶ 2, 4, at 1–2.
33
     Id. ¶ 4, at 2.
34
     See id. at 1–2.




MEMORANDUM OPINION AND ORDER                                                                          Page 9
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                      Entered 08/23/19 17:15:59     Page 10 of 25



          In response, the Reorganized Debtors filed its Objection of Reorganized Debtors to Thomas

 Goodner Estate and Fallis A. Beall, dba Elk Plaza Shopping Center’s Application for Allowance

 and Payment of Administrative Expense Claim [ECF No. 363] (“Objection”) on May 23, 2019.

 The Objection can be summarized as seeking to enforce the Administrative Claims Bar Date in

 the Confirmation Order because Elk Plaza received several notices of the Administrative Claims

 Bar Date but filed the Application approximately three months after that bar date on January 31st. 35

 F.       ELK PLAZA’S ARGUMENT AT THE HEARING ON THE CONTESTED MATTER.

          At the hearing, Elk Plaza argued that Elk Plaza’s Administrative Claim was timely filed

 because it filed the Proof of Claim before the Administrative Claims Bar Date.             Elk Plaza relied

 on In re Sage Richmond, L.L.C., 285 B.R. 364, 365–66 (Bankr. E.D. Va. 2002) to support its

 proposition that a creditor may characterize a proof of claim as a request for an administrative-

 expense claim.       Further, Elk Plaza argued that the Application filed after the Administrative

 Claims Bar Date should be deemed to relate back to the Proof of Claim filed before the

 Administrative Claims Bar Date. Elk Plaza did not argue that it did not receive notice. It also

 did not argue that the Court should accept its late-filed request for payment on its Administrative

 Claim where the failure to timely act was the result of excusable neglect. See Pioneer Inv. Servs.

 Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 394 (1993).

          The Reorganized Debtors contended that the Court should sustain the Objection and deny

 the Application because Elk Plaza received notice on numerous occasions of the Administrative

 Claims Bar Date, Elk Plaza filed the Application requesting payment of the Administrative Claim

 after that bar date on January 31st, and no “cause” existed to permit Elk Plaza to tardily file the

 Application. The Reorganized Debtors also argued that a proof of claim is not a request for


 35
      See Objection ¶ 2, at 2; see also id. ¶¶ 16–21, at 6–8.




 MEMORANDUM OPINION AND ORDER                                                                        Page 10
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                   Entered 08/23/19 17:15:59       Page 11 of 25



 payment of an administrative claim. For that proposition, the Reorganized Debtors relied on the

 instructions in the Proof of Claim that a creditor “[d]o[es] not use this form to make a request for

 payment of an administrative expense.” 36             The Reorganized Debtors also relied upon In re Jack

 Kline Co., 440 B.R. 712, 734–735 (Bankr. S.D. Tex. 2010) and NL Industries, Inc. v. GHR Energy

 Corp., 940 F.2d 957, 966 (5th Cir. 1991) to support the proposition that a party must timely file a

 request for payment of an administrative expense by filing a separate application under § 503(a),

 which is not done by timely filing a proof of claim even if the creditor explicitly labels the proof

 of claim as an administrative expense.

                                                 III.
                                         CONCLUSIONS OF LAW

 A.       ELK PLAZA DID NOT TIMELY FILE ITS APPLICATION REQUESTING ALLOWANCE AND
          PAYMENT OF THE ADMINISTRATIVE EXPENSES.

          The first issue the Court must address is whether Elk Plaza timely filed the Application by

 the Administrative Claims Bar Date.            If all other requirement of the statute are met, § 507(b)

 grants super-priority status to claims otherwise allowable as an administrative expense under

 § 507(a)(2). In re Bailey Tool & Mfg. Co., No. 16-30503-BJH, 2018 WL 550581, at *5 (Bankr.

 N.D. Tex. Jan. 23, 2018).         Section 507(a)(2), in turn, requires that the claim be allowed as an

 administrative expense under § 503(b).          Id.     For allowance of administrative expenses, § 503(a)

 provides that “[a]n entity may timely file a request for payment of an administrative expense, or

 may tardily file such request if permitted by the court for cause.”                  11 U.S.C. § 503(a).

 Generally, the administrative expenses allowable under § 503(b) are the “actual, necessary costs

 and expenses of preserving the estate . . . .”           Id. § 503(b)(1)(A).   This provision requires the

 actual use of the creditor's property by the debtor or trustee that confers a concrete benefit to the


 36
      Proof of Claim at 1 (emphasis omitted).




 MEMORANDUM OPINION AND ORDER                                                                       Page 11
Case 18-33678-sgj11 Doc 387 Filed 08/23/19             Entered 08/23/19 17:15:59         Page 12 of 25



 estate. Bailey Tool & Mfg. Co., 2018 WL 550581, at *5 (citing Ford Motor Credit Co. v.

 Dobbins, 35 F.3d 860, 865–66 (4th Cir. 1994)).         Section 1141(a), however, provides that the

 provisions of a confirmed plan bind the debtor and any creditor.        Eubanks v. Fed. Deposit Ins.

 Corp., 977 F.2d 166, 170–71 (5th Cir. 1992).

         The confirmed Plan in these Chapter 11 Cases expressly required the filing of an

 application within a limited period of time, and Elk Plaza failed to do so within that period.   Under

 the Plan, the Confirmation Order, and the Notice of Plan Confirmation and Effective Date, the

 Court set the Administrative Claims Bar Date as January 31, 2019.      Elk Plaza did not file a request

 for payment of an administrative claim by January 31st. Instead, Elk Plaza filed the Application

 on May 1st—approximately three months after the deadline.            Thus, this Court concludes Elk

 Plaza did not timely file a request for payment of an administrative expense.

         Based on the foregoing, the Court concludes that Elk Plaza’s Application is untimely.

 Thus, unless the Court permits the tardily filed Application for “cause,” Elk Plaza’s request for

 payment of its Administrative Claim is barred and cannot be allowed.        See 11 U.S.C. § 503(a).

 B.      ELK PLAZA’S PROOF OF CLAIM DOES NOT CURE ITS UNTIMELY APPLICATION.

         Having determined that Elk Plaza did not timely file the Application, the Court now makes

 its substantive conclusions and ruling. Specifically, the first issue is whether a creditor may file

 a request for allowance and payment on an administrative-expense claim by filing a proof of claim

 stating that part of the claim within constitutes an administrative-expense claim.        The second

 issue is whether a creditor that timely files a proof of claim may tardily file a request for payment

 on the administrative claim without any evidence supporting a finding of “cause.” The answer

 to both issues is no.




 MEMORANDUM OPINION AND ORDER                                                                     Page 12
Case 18-33678-sgj11 Doc 387 Filed 08/23/19            Entered 08/23/19 17:15:59         Page 13 of 25



        1.      Elk Plaza’s Proof of Claim Was Not a Timely § 503(b) Application for
                Allowance and Payment of an Administrative Expense.

        The Court concludes that Elk Plaza filing the Proof of Claim containing a request for

 payment of an administrative expense was not and does not constitute an application for allowance

 and payment of an administrative-expense claim.      Thus, Elk Plaza filing the Proof of Claim does

 not support a finding that the Application containing the Administrative Claim is timely.

        The way for a creditor to make a request on an administrative claim is to file an application

 requesting allowance and payment of an administrative-expense claim in the court’s docket.        But

 a creditor filing a proof of claim containing an administrative expense in the court’s claims register

 is not and cannot constitute a request for allowance and payment on an administrative claim.

 Filing a proof of claim containing an administrative expense request is simply insufficient for a

 creditor to satisfy its obligation under § 503(a) to timely file and serve a request for payment of an

 administrative claim by an Administrative Claims Bar Date.

        Elk Plaza argues that the Proof of Claim, characterizing part of that claim as a post-petition

 administrative claim, indeed constitutes a request for payment under the first clause of § 503(a) or

 at least should support a finding of “cause” to allow the tardily filed Application under the second

 clause of § 503(a). Elk Plaza relies upon In re Sage Richmond, L.L.C., 285 B.R. 364, 365–66

 (Bankr. E.D. Va. 2002) in support of its propositions.

        In Sage Richmond, the bankruptcy court overruled an objection by the designated

 disbursing agent to a proof of claim filed by The Fire and Casualty Insurance Company of

 Connecticut (“FIC”).    Id. at 364. The debtor Sage Richmond filed a chapter 11 case with the

 confirmed plan designating Robert W. Hansen as the disbursing agent to analyze and object to

 proofs of claim. Id. at 364–65.     The bankruptcy court set January 3, 2000 as the deadline to file

 proofs of claim on September 5, 1999. Id. at 365. Notice of the bar date was sent to FIC.          Id.




 MEMORANDUM OPINION AND ORDER                                                                  Page 13
     Case 18-33678-sgj11 Doc 387 Filed 08/23/19                      Entered 08/23/19 17:15:59               Page 14 of 25



      Approximately three months after the bar date, FIC filed a proof of claim in the amount of $18,096

      for post-petition workers’ compensation premiums and asserted that it was entitled to treatment as

      an administrative claim under 11 U.S.C. §§ 503(b) and 507(a).                    Id.    On January 24, 2001, the

      court then set the deadline for filing requests for payment of administrative claims as February 16,

      2001.    Id.

               Similar to this contested matter, FIC argued that its administrative claim was timely

      because its proof of claim described it as a post-petition administrative expense and that it filed

      the proof of claim on April 26, 2000 well before deadline on administrative claims set as February

      16, 2001.      Id.   Also somewhat similar, the disbursing agent argued that the claim should be

      disallowed as untimely because it was filed as a proof of claim, requests for administrative claims

      have different procedures, and FIC failed to timely amend the claim to the proper type of request.

      Id.   The bankruptcy court agreed with the disbursing agent that a proof of claim is not a proper

      request for administrative claims because “[a]n ‘application for payment filed under section 503(a)

      is all that is required.’ ” Id. (quoting 4 COLLIER ON BANKRUPTCY ¶ 503.02 [1] (Lawrence P.

      King ed., 15th ed. rev. vol. 2001)). However, the bankruptcy court noted that while there was

      “little case authority on the issue raised,” that “there is some authority for the court to allow a

      creditor to characterize a proof of claim as a request for administrative expense.” Id. (citing 4

      COLLIER ON BANKRUPTCY ¶ 503.02[1][a]). 37

               The Sage Richmond court concluded that FIC’s administrative claim would be allowed.

      Id. at 365–66. The first basis for the court’s conclusion implies without expressly stating that the



37
      “The prudent practice, however, for a creditor unsure of the status of its claim is to timely file both a proof of claim
      and a separate request for payment of an administrative expense or to caption a single document in the alternative as
      a proof of claim or request for payment.” 4 COLLIER ON BANKRUPTCY ¶ 503.02[1][a] (Lawrence P. King ed., 15th
      rev. ed. 2000), quoted in In re FAMCO, Inc., No. 99-51952C-11W, 2001 WL 1700023, at *2 n.4 (Bankr. M.D.N.C.
      Apr. 2, 2001).




      MEMORANDUM OPINION AND ORDER                                                                                   Page 14
Case 18-33678-sgj11 Doc 387 Filed 08/23/19             Entered 08/23/19 17:15:59         Page 15 of 25



 request for payment on the administrative claim was timely because its proof of claim “was plainly

 labeled as a post-petition administrative expense.”        Id. The second basis for the court’s

 conclusion was that “[m]oreover, even if FIC’s request is ‘tardily’ filed, the court may allow it for

 cause under § 503(a)” and analogized to a creditor timely submitting an informal proof of claim

 but untimely filing it. Id.   Thus, the court held that FIC’s claim would be allowed as “a request

 for allowance of administrative expense” noting that “the disbursing agent’s position makes too

 much of the form of the claim.”     Id. at 366.

        In response to Elk Plaza’s arguments, the Reorganized Debtor argues that the Proof of

 Claim cannot be characterized as a timely request for payment of an administrative expense under

 the first clause of § 503(a) because a proof of claim only includes pre-petition amounts as also

 reflected on the Official Form 410.     To support this proposition, the Reorganized Debtor relied

 upon In re Jack Kline Co., 440 B.R. 712, 734–735 (Bankr. S.D. Tex. 2010) and NL Industries, Inc.

 v. GHR Energy Corp., 940 F.2d 957, 966 (5th Cir. 1991).       In NL Industries, Inc., the Fifth Circuit

 decided a similar issue based on facts in a chapter 11 case comparable to those in this contested

 matter and in Sage Richmond.      See NL Indus., Inc., 940 F.2d at 963.   The Fifth Circuit concluded

 that where a creditor seeks to recover an administrative expense from the debtor’s estate, the

 creditor “should have requested ‘payment of an administrative expense’ under section 503(a) of

 the Bankruptcy Code, rather than filing a proof of claim under section 501.”      Id. at 966.

        In Jack Kline Co., the Bankruptcy Court in the Southern District of Texas held that “a

 creditor has an obligation to affirmatively request its post-petition interest by filing a § 506(b)

 application.”   Jack Kline Co., 440 B.R. at 734.      The court provided several rationales for this

 holding.   See id. at 733–78.      First, the court relied on the fact that “from a due process

 standpoint, this obligation ensures proper notice to the debtor, the trustee, the other creditors, and




 MEMORANDUM OPINION AND ORDER                                                                    Page 15
Case 18-33678-sgj11 Doc 387 Filed 08/23/19             Entered 08/23/19 17:15:59          Page 16 of 25



 the court to test whether the creditor is, in fact, over-secured, to establish the extent of the over-

 securedness, and to determine the proper rate of post-petition interest to be applied.” Id.        The

 court then explained that “[m]erely referencing post-petition interest in a proof of claim outside a

 § 506 application is insufficient to entitle an over-secured creditor to collect post-petition interest”

 and that such creditors will “only receive what they expressly request . . . in an application filed

 under § 506(b).”     Id.

        Second, the Jack Kline court—relying on the plain-meaning doctrine—concluded that “a

 proof of claim includes only pre-petition amounts because those are the words set forth in Official

 Form 10.”      Id. at 734–35 (citing In re Endeavour Highrise L.P., 425 B.R. 402, 419 (Bankr. S.D.

 Tex. 2010)).     The court expounded on this rationale by noting that “Forms govern procedure in

 cases under title 11 of the United States Code.” FED. R. BANKR. P. 1001, quoted in Jack Kline

 Co., 440 B.R. at 735 n.22. The court also found the Fifth Circuit’s conclusion in NL Industries

 persuasive for post-petition interest and disagreed with Collier’s distinction on characterizing a

 proof of claim to include post-petition amounts because “the Fifth Circuit has found that

 administrative expenses, which are post-petition claims, may not be requested by merely filing a

 proof of claim.”    Id. at 735 & n.23. In passing, the court noted that Congress also allowed two

 types of post-petition claims to be included in a proof of claim against a debtor in Chapter 13 cases

 under § 1305, but that Congress omitting that language in §§ 501 and 502 “evidenced an intent to

 exclude post-petition claims in a proof of claim under § 501.” Id. at 735 n.21.

        Third, the court reasoned that § 506(b) places the burden of proof on the creditor and

 requires a court to determine that the creditor is over-secured.     Id. at 735–36.   The court stated

 that over-secured creditors “ultimately bear” the burden that their claim is over secured.        Id. at

 736 (citing Fin. Sec. Assurance Inc. v. T-H New Orleans Ltd. P’ship (In re T-H New Orleans, Ltd.




 MEMORANDUM OPINION AND ORDER                                                                    Page 16
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                    Entered 08/23/19 17:15:59                Page 17 of 25



 P’ship), 116 F.3d 790, 798 (5th Cir. 1997)). Requiring a § 506(b) application “allows a court to

 consider a creditor’s over-secured status by motion pursuant to Rule 3012.”                     Id. Further, the

 court reasoned that a § 506(b) application “properly places the burden on the creditor to file in

 accordance with who bears the ultimate burden of proof.”                  Id. (citing T-H New Orleans, Ltd.

 P’ship, 116 F.3d at 798).          In contrast, the court stated that “a proof of claim is prima facie

 evidence of the debt owed”—placing the burden on the party challenging the claim to object and

 overcome the presumption of validity. See id. at 735–37.                 To ensure the burden of proof on the

 proper party and to ensure the court ultimately determines the validity of the claim, the court

 reasoned that a § 506(b) application accomplishes those requirements.                 See id. at 735–37.

           Finally, the Jack Kline court reasoned that requiring an application is a good public policy.

 Id. at 737. The court indicated that an application “ensures that the bankruptcy court will have

 an opportunity to pass judgment on the rate of post-petition interest charged to the estate and

 prevent any excessive charging that is inequitable to lower tier creditors.” Id. at 737. The court

 reasoned that an application prevents creditors from “bury[ing] post-petition interest rates in their

 proofs of claim.”      Id.    Further, the court added that an application allows a court to balance the

 equities after holding a hearing, which “is necessary to fulfill the Fifth Circuit’s holding in

 Laymon.”        Id. (citing Bradford v. Crozier (In re Laymon), 958 F.2d 72, 75 (5th Cir. 2010)). For

 these reasons, the court concluded that the creditor was not entitled to recover on the post-petition

 interest because it filed a proof of claim—rather, the creditor had to file a § 506 application. Id.

 at 738.

           The Court believes that the reasoning in Jack Kline has some relevance and appeal in this

 situation. 38    While Jack Kline dealt with a bankruptcy case under Chapter 7 instead of a Chapter


 38
      Transcript Ruling Elk Plaza’s Application at 3:22 to 4:4:1 (filed Aug. 16, 2019), ECF No. 385.




 MEMORANDUM OPINION AND ORDER                                                                               Page 17
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                   Entered 08/23/19 17:15:59      Page 18 of 25



 11 like this contested matter, the Court does not believe that this fact makes any material

 difference.

          First, the national Official Form 410 for all proofs of claim, by its own instructions, states

 that this form does not apply to administrative-expense claims and only deals with pre-petition

 amounts. 39      The Official Form 410 for proofs of claim provides “[r]ead the instructions before

 filling out this form.” 40       Further, the Official Form 410 then provides the conspicuous warning

 to “not use this form to make a request for payment of an administrative expense” and an

 affirmative directive to “[m]ake such a request according to 11 U.S.C. § 503.” 41            All of these

 instructions are right there at the very top of the Official Form 410, right underneath the title, and

 in conspicuously bold font. 42        The Court is persuaded that these instructions cannot be ignored

 by creditors—especially, as is the case here, where an attorney acting for Elk Plaza disregarded

 these instructions and purported to put a $10,600 administrative-expense claim in an attachment

 to the Proof of Claim. 43

          Second, while at risk of stating the obvious, a proof of claim only deals with pre-petition

 claims of a creditor. 44      As indicated in Jack Kline, “[t]he Fifth Circuit requires an application for

 post-petition administrative claims.”         Jack Kline Co., 440 B.R. at 732 (citing NL Indus., Inc., 940

 F.2d at 966).          Requiring a § 503(b) application for post-petition administrative expenses is

 congruent with the Fifth Circuit’s ruling in NL Industries.


 39
      Id. at 3:8–21.
 40
      Id.; Proof of Claim at 1.
 41
      Transcript Ruling Elk Plaza’s Application at 3:8–21; Proof of Claim at 1.
 42
      Transcript Ruling Elk Plaza’s Application at 3:8–21.
 43
      Id. at 3:17–21.
 44
      Id. at 4:4–5.




 MEMORANDUM OPINION AND ORDER                                                                      Page 18
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                       Entered 08/23/19 17:15:59                Page 19 of 25



          Third, the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure also provide

 that a proof of claim has prima facie validity. 45                 By completing the Official Form 410 and

 properly filing such claim, such proof of claim is deemed to be an allowed claim unless the debtor

 or another objects. 46        A proof of claim thus shifts the burden to the Reorganized Debtor or

 objector to prove why the claim asserted is not something that the Court should allow. 47

 However, Congress made the rules and burdens for an administrative-expense claim very different

 from those for a proof of claim. 48              Section 503 governs an administrative-expense claim. 49

 Under § 503, the burden at the beginning is on the claimant to show reasonableness, necessity, and

 benefit to the estate. 50       The Bankruptcy Code and the Bankruptcy Rules put a claimant in a

 completely different posture for an administrative-expense claim compared to a proof of claim. 51

 Requiring that a § 503 administrative expense be in an application also ensures that the bankruptcy

 court will have an opportunity to pass judgment on the administrative expense and prevent any

 unreasonable, unnecessary, and non-beneficial claims from being charged to the estate.



 45
      Id. at 4:6–7.
 46
      Id. at 4:7–9.
 47
      Id. at 4:9–11.
 48
      Id. at 4:12–14.
 49
      Id. at 4:14.
 50
      Id. at 4:14–16. In bankruptcy, administrative expenses—such as the “actual and necessary costs and expenses
      of preserving the estate”—are given priority over other non-secured claims in the distribution of the estate. In
      re Jack/Wade Drilling, Inc., 258 F.3d 385, 387 (5th Cir. 2001). “In order to qualify as an ‘actual and necessary
      cost’ under section 503(b)(1)(A), a claim against the estate must have arisen post-petition and as a result of actions
      taken by the trustee that benefi[t]ed the estate.” Id. (citing In re TransAmerican Nat. Gas Corp., 978 F.2d 1409,
      1416 (5th Cir. 1992)). Such claims “generally stem from voluntary transactions with third parties who lend
      goods or services necessary to the successful reorganization of the debtor's estate.” Id. “Crucial to satisfying
      the § 503 test is that the estate receive a ‘discernible benefit’ as a result of the expenditure.” In re ASARCO
      LLC, 441 B.R. 813, 824 (S.D. Tex. 2010) (quoting Jack/Wade Drilling, 258 F.3d at 387), aff'd, 650 F.3d 593 (5th
      Cir. 2011).
 51
      Transcript Ruling Elk Plaza’s Application at 4:16–17.




 MEMORANDUM OPINION AND ORDER                                                                                      Page 19
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                 Entered 08/23/19 17:15:59       Page 20 of 25



 Creditors, like Elk Plaza, ultimately bear the burden of persuasion and production to establish that

 their claims are in fact an administrative expense.        Allowing creditors to satisfy their burden of

 production by burying an administrative expense in a proof of claim circumvents their statutory

 burdens. Allowing creditors to then indirectly satisfy their burden of persuasion—by preventing

 the Court from having an opportunity to rule on the nature of the administrative expense and

 forcing the trustee or some other interest-party to affirmatively raise this administrative expense

 as objectionable—directly contradicts § 503(b)’s express requirement for allowance of an

 administrative expense “[a]fter notice and a hearing.”

            Fourth, debtors and reorganized debtors have a keen interest in obtaining finality sooner

 rather than later with regard to administrative-expense claims. 52         The reason debtors have an

 interest in such finality derives from the special treatment afforded to administrative expenses. 53

 An administrative-expense claimant is generally entitled to cash in full on the effective date of a

 plan. 54    It is a very important event in the bankruptcy case for the debtor and reorganized debtor

 to have a deadline for administrative-expense claims 55 because administrative claims pose a

 significant feasibility issue for plans. 56     Most business entities—such as large retail businesses

 and restaurant retail business like Taco Bueno in these Chapter 11 Cases—have many vendors and

 many landlords. 57         The debtor and reorganized debtor need to be able to ascertain an amount such

 entities must have in cash due to pay administrative expenses and must ensure the availability of


 52
      Id. at 4:18–20.
 53
      Id. at 4:18–21.
 54
      Id. at 4:21–22.
 55
      Id. at 4:23 to 5:2.
 56
      Id. at 5:4.
 57
      Id. at 4:23–25.




 MEMORANDUM OPINION AND ORDER                                                                     Page 20
Case 18-33678-sgj11 Doc 387 Filed 08/23/19             Entered 08/23/19 17:15:59         Page 21 of 25



 an amount in cash to pay existing creditors on the effective date of the plan or soon thereafter. 58

 By having a different place on the docket than proofs of claim, companies may quickly look at a

 docket from the time of the effective date until after the administrative claims bar date, find those

 requests for payment of administrative-expense claims, and ascertain their potential administrative

 exposure. 59

          Prejudice would befall debtors if the Court were to find that filing a proof of claim on the

 claims register is sufficient to constitute a request for an administrative expense. 60     Here, the

 Reorganized Debtor was entitled to look at the court’s docket (not the claims register) and see

 what administrative-expense claims had been filed thereon as of January 31, 2019, and know “here

 is our universe of potential expenses that have to be paid in cash in full.” 61    Because Elk Plaza

 did not file the Application by the deadline, Elk Plaza’s Proof of Claim containing a request for

 payment of an administrative expense was not and does not make the Application timely. Elk

 Plaza’s Proof of Claim also was not and does not constitute a § 503(b) application for allowance

 and payment of an administrative-expense claim.

          Thus, the Court concludes that Elk Plaza’s Proof of Claim characterizing part of that claim

 as a post-petition administrative claim does not constitute a request for payment under the first

 clause of § 503(a). Further, the Court concludes that Elk Plaza’s Proof of Claim being timely

 filed is insufficient on its own to support a finding of “cause” to allow Elk Plaza to tardily file the

 Application under the second clause of § 503(a).



 58
      Id. at 5:1–4.
 59
      Id. at 5:7–12.
 60
      Id. at 5:13.
 61
      Id. at 5:15–19.




 MEMORANDUM OPINION AND ORDER                                                                   Page 21
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                   Entered 08/23/19 17:15:59             Page 22 of 25



          2.           Elk Plaza Failed to Establish Cause Under § 503(a) for the Court to Allow
                       Payment of the Tardily Filed Application.

          The Court concludes that Elk Plaza failed to establish “cause” for the tardily-filed

 Application requesting payment on its Administrative Claim.               Elk Plaza cannot establish “cause”

 without presenting the Court with sufficient evidence to overcome the undisputed record in this

 contested matter.

          First, the Court finds that the fact “that there were no notice problems here” 62 defeats any

 equitable argument that Elk Plaza might have raised. 63            In fact, the Court relies on the record that

 Elk Plaza does not dispute that the Debtor sent approximately ten notices to Elk Plaza regarding

 the relevant deadlines, including many notices about the January 31, 2019 deadline as the

 Administrative Claims Bar Date. 64          Amongst other things, Elk Plaza received several notices of

 the January 31st deadline in Article II.A. of the Plan and in the Confirmation Order confirming

 that Plan. 65        The Debtor, through its noticing agent Prime Clerk, provided service of those

 pleadings containing notice of the Administrative Claims Bar Date. 66

          Thereafter, the record proves that Elk Plaza received notice of the January 31st deadline

 being the specific date for the Administrative Claims Bar Date. 67                     In the Notice of Plan

 Confirmation and Effective Date, the Debtors expressly provided notice about the occurrence of




 62
      Id. at 2:8–9.
 63
      See id. at 3:4–7.
 64
      Id. at 2:9–13.
 65
      Id. at 2:13–15.
 66
      Id. at 2:15–16; see, e.g., Ex. A to Aff. Serv. at 5 (Dec. 21, 2018), ECF No. 249; Cert. Not. at 131, 303 (Dec.
      22, 2018), ECF No. 253; Ex. A to Aff. Serv. at 4 (Dec. 26, 2018), ECF No. 257.
 67
      Id. at 2:16–20.




 MEMORANDUM OPINION AND ORDER                                                                              Page 22
Case 18-33678-sgj11 Doc 387 Filed 08/23/19                     Entered 08/23/19 17:15:59          Page 23 of 25



 the Effective Date on December 31, 2018 and the January 31st deadline. 68                      Elk Plaza also

 received the Notice of the Plan Confirmation and Effective Date through several different methods

 and directly through counsel and to Elk Plaza.          The Debtor provided plenty of notice that signaled

 to the world that January 31, 2019 was the deadline and the bar date for creditors to file requests

 for payment on administrative-expense claims. 69               Thus, an extension of time based on lack of

 notice is not warranted.

          Second, Elk Plaza also failed to demonstrate that cause existed because there are no

 equitable arguments that it was an unsophisticated party that might not have appreciated the

 content of the notices. A significant fact defeating any equitable argument is that Elk Plaza had

 an attorney involved here at all relevant times. 70          Michael A. Bickford at Fuller Tubb & Bickford,

 PLLC filed the Notice of Appearance on behalf of Elk Plaza on December 5, 2018. 71                   On behalf

 of Elk Plaza, Mr. Bickford filed the Proof of Claim at issue in this contested matter. 72

          Prior to hearing the arguments on the contested matter, the Court was unsure about the

 arguments that Elk Plaza would raise. 73          The Court was unsure if Elk Plaza would argue lack of

 notice. 74    That was not the case. 75     The Court was also not sure whether Elk Plaza would argue



 68
      Id. at 2:16–20; see, e.g., Notice of Effective Date at 1–2, ECF. No. 264; BNC at 131 (Dec. 22, 2018), ECF
      No. 253; Ex. A to Aff. Serv. at 4 (Jan. 8, 2019), ECF No. 270; Ex. B to Aff. Serv. at 101.
 69
      Transcript Ruling Elk Plaza’s Application at 2:21–24.
 70
      Id. at 2:25 to 3:4.
 71
      Id. at 3:1–3. Subsequently, Applicant, by and through its counsel James N. Richard at Ferguson & Associates,
      LLC, filed a second Notice of Appearance and Request for Service of Papers [ECF No. 360] on May 1, 2019.
 72
      Transcript Ruling Elk Plaza’s Application at 3:3–4; see, e.g., Proof of Claim at 1, 3 (Jan. 18, 2019), Claim
      No. 36-1; Ex. A to id. at 4.
 73
      Id. at 6:2–3.
 74
      Id. at 6:3–5.
 75
      Id. at 6:2–6.




 MEMORANDUM OPINION AND ORDER                                                                             Page 23
Case 18-33678-sgj11 Doc 387 Filed 08/23/19            Entered 08/23/19 17:15:59         Page 24 of 25



 that its failure to timely act was the result of excusable neglect.   See Pioneer Inv. Servs. Co. v.

 Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 394 (1993). 76     In Pioneer Investment, the Supreme

 Court provided a multi-factor test to potentially excuse a claimant for a late-filed proof of claim if

 such claimant shows by evidence the list of factors establishing excusable neglect. 77     However,

 Elk Plaza made no argument of excusable neglect and did not address any of the factors from

 Pioneer Investment. 78

          Because Elk Plaza failed to demonstrate any potential “cause” for the tardily-filed

 Application requesting payment on its Administrative Claim under the second clause of § 503(a),

 the Court concludes that § 503(a) and the confirmed Plan bar the Application.

                                               IV.
                                           CONCLUSION

          Based on the foregoing, the Court sustains the Reorganized Debtors’ Objection to Elk

 Plaza’s Application, disallows the Administrative Claim, and deems the Administrative Claim

 fully discharged as of the Effective Date.   THEREFORE:

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Court

 incorporates by reference the above-referenced findings of fact and conclusions of law as though

 fully set forth herein and that, to the extent any of the prior findings of fact or conclusions of law

 constitutes an order of this Court, they are adopted as such;

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court hereby

 SUSTAINS the Objection of the Reorganized Debtors and that the Administrative Claim in the

 alleged amount of either $8,600.00 or $10,600 is barred as tardily filed in the Application;


 76
      Id. at 6:5–6.
 77
      Id. at 6:10–13.
 78
      Id. at 6:14–17.




 MEMORANDUM OPINION AND ORDER                                                                   Page 24
Case 18-33678-sgj11 Doc 387 Filed 08/23/19      Entered 08/23/19 17:15:59    Page 25 of 25



        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court hereby

 DENIES the Application of Elk Plaza.

 IT IS SO ORDERED.

                           #   #   #    END OF ORDER #      #   #

 Respectfully submitted,


                                           By: /s/ Peter C. Lewis
                                              Peter C. Lewis
                                              Texas State Bar No. 12302100
                                              Christian Cowart
                                              Texas State Bar No. 24105748
                                              SCHEEF & STONE, L.L.P.
                                              500 N. Akard, Suite 2700
                                              Dallas, Texas 75201
                                              (214) 706-4200 Phone
                                              (214) 706-4242 Fax
                                              peter.lewis@solidcounsel.com


                                              ATTORNEYS FOR
                                              REORGANIZED DEBTORS




 MEMORANDUM OPINION AND ORDER                                                     Page 25
